DISMISS; and Opinion Filed June 24, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00505-CV

                          BODMD, INC., Appellant
                                   V.
            JAMES MEEHAN, BODMD MEDICAL GROUP (OK) P.C., AND
                      CATALYST UTICA, PC, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-06699-2018

                            MEMORANDUM OPINION
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                              Opinion by Justice Partida-Kipness

       Before the Court is appellant’s unopposed motion for voluntary dismissal of the appeal.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE

190505F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BODMD, INC., Appellant                               On Appeal from the 380th Judicial District
                                                      Court, Collin County, Texas
 No. 05-19-00505-CV         V.                        Trial Court Cause No. 380-06699-2018.
                                                      Opinion delivered by Justice Partida-
 JAMES MEEHAN, BODMD MEDICAL                          Kipness, Justices Whitehill and Pedersen,
 GROUP (OK) P.C., AND CATALYST                        III participating.
 UTICA, PC, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees James Meehan, BodMD Medical Group (OK) P.C., and
Catalyst Utica, PC recover their costs, if any, of this appeal from appellant BodMD, Inc.


Judgment entered this 24th day of June, 2019.




                                                –2–